DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 03/01/2022 claims, is as follows: Claim 1 has been amended; Claims 5 and 15 have been canceled; Claims 6-14 and 16-20 have been withdrawn; and claims 1-4, 6-14, and 16-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 20140360996, newly cited)
Regarding claim 1, Murakami discloses an arc welding apparatus (arc welding system 1) comprising: 
a power supply (welding power supply 5) that supplies welding power (electric power) to a path including a welding wire (welding wire 44) and a base material (workpiece W) (para. 0025); 
a wire feeder (feeding mechanism 41) that feeds the welding wire (welding wire 44) at a wire feeding rate in a forward direction toward the base material (forward feed) and in a reverse direction away from the base material (reverse feed) (para. 0023); and 
a controller (controller 58; fig. 3) that controls the power supply (welding power supply 5) and the wire feeder (feeding mechanism 41) (para. 0027) such that a plurality of unit welding steps are performed, each of the unit welding steps including a short circuit stage in which the welding wire and the base material are short-circuited (short circuit) and an arc stage (arc condition) in which an arc is generated between the welding wire and the base material (para. 0021 and 0035), 
wherein, when a first transition period (annotated as T0 in fig. 4) is defined as a period from a starting point of the arc stage till the wire feeding rate reaches a maximum forward feeding rate in the forward direction, and an average welding current (welding electric current) is defined as an average value of welding current during the short circuit stage (short circuit) and the arc stage (arc circuit) (para. 0039-0040), wherein the starting point of the arc stage (arc circuit; annotated fig. 4) starts at a moment the wire feeding rate changes from a maximum reverse feeding rate toward zero (para. 0035), 
the controller (controller 58) is configured to set, within the first transition period (annotated as T0 in fig. 4), a current suppression first period (annotated as T1 in fig. 4) during which welding current is made smaller than the average welding current (“reduce the welding electric current before the transition from the short circuit condition to the arc condition.”, para. 0040), 
when a length of the first transition period is TO and a length of the current suppression first period is T1, 0 < T1/TO <0.8 (looking at annotated fig. 4, it is evident that T1/T0 <0.8),
the controller (controller 58) is configured to set, immediately before the first transition period (annotated as T0 in fig. 4), a maximum reverse feeding period (annotated fig. 4C) during which the wire feeding rate is maintained at the maximum reverse feeding rate (fig. 4C), and also set a current suppression preliminary period (annotated as TP1 in fig. 4) during which the welding current is made smaller than the average welding current and which is continuous with the current suppression first period (annotated as T1 in fig. 4), 
the maximum reverse feeding period is longer than the current suppression preliminary period (annotated as TP1 in fig. 4) (fig. 4), and 
the current suppression first period (annotated as T1 in fig. 4) continues at least until the wire feeding rate becomes 0 during the first transition period (annotated as T0 in fig. 4) (looking at fig. 4C, the wire feeding rate reaches 0 during period T0).









[AltContent: textbox (First transition period T0)][AltContent: arrow]
[AltContent: arrow][AltContent: oval][AltContent: textbox (Current suppression first period T1)][AltContent: textbox (Maximum reverse feeding period)][AltContent: textbox (Current suppression preliminary period TP1)][AltContent: textbox (Wire feed)][AltContent: textbox (voltage)][AltContent: textbox (current)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Start of arc)][AltContent: arrow]
    PNG
    media_image1.png
    397
    388
    media_image1.png
    Greyscale

[AltContent: textbox (Forward feed)][AltContent: textbox (Reverse feed)][AltContent: arrow][AltContent: arrow]



Regarding claim 2, Murakami discloses the arc welding apparatus (arc welding system 1), wherein, when T2 is defined as a time length from the starting point of the arc stage till the wire feeding rate assumes 0, T1/T2 > 0.8 (looking at fig. 4, the length ratio T1/T2 is about 1, which is greater than 0.8).
[AltContent: arrow][AltContent: textbox (Feeding rate reaches 0)][AltContent: textbox (Current suppression first period T1)][AltContent: arrow][AltContent: textbox (Start of arc)][AltContent: arrow]
    PNG
    media_image1.png
    397
    388
    media_image1.png
    Greyscale



Regarding claim 3, Murakami discloses the arc welding apparatus (arc welding system 1), wherein a starting point of the current suppression first period (annotated as T1 in fig. 4) and a starting point of the first transition period (annotated as T0 in fig. 4) coincide with each other (annotated fig. 4).







[AltContent: arrow][AltContent: textbox (First transition period T0)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Current suppression first period T1)]
    PNG
    media_image1.png
    397
    388
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 20140360996, newly cited)
Regarding Claim 4, Murakami discloses substantially all of the claimed features as set forth above, wherein during the current suppression first period (annotated as T1 in fig. 4), the welding current is reduced (“reduce the welding electric current”, para. 0040). 
Murakami does not disclose the reduced welding current is 70% or less of the average welding current.
However, it would have been obvious to one having ordinary skill in the art at
the time or the invention was made to set the welding current during the current
suppression first period to be 70% or less of the average welding current, since it has
been held that where the general conditions of a claim are disclosed in the prior art,
discovering the optimum or workable ranges involves only routine skill in the art, In re
Aller, 105 USPQ 233. It is noted that Murakami discloses that the current is reduced during transition from the short circuit to the arc circuit in order to reduce spatter, which is the same problem as the claimed invention is trying to solve. Setting the suppressed current to be 70% or less of the average welding current is a result-effective variable, which would be obvious through routine-experimentation.

Response to Arguments
Applicant’s arguments with respect to prior art rejections are considered moot in view of a new ground of rejections necessitated by the amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761